Allowable Subject Matter
Claims 1, 3-6, 8-10, 15, 17-20, 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Freischlad et al. (US 7408649), discloses a method and apparatus for optically analyzing a surface comprising:
Creating a time domain representation of wavelength domain measurement data of light reflected by a patterned structure of a semiconductor device (Col.3, l 44-49, abstract)
Selecting a first time portion of the time-domain representation that excludes a second time portion of the time-domain representation (Col.4, l 39-52, Col.29, l 62-3)
Transforming the selected portion of the time-domain representation into a time-filtered wavelength domain measurement data (Col.7, l 1-4, wherein multi-domain function = time and wavelength already set up by time window, Col.8, l 47-53)
Determining one or more measurements of one or more parameters of interest of the patterned structure by performing model-based processing using the earlier-in-time portion of the time-domain representation (Col.27, l 1-5, Col.26, l 36-42). 
Freishclad furthers disclose selecting one time window and excluding other time windows (Col.4, l, 39-52, Col.29, l 62-63, Col.25, l 26-40). 
However, the prior art fails to disclose alone or in combination with the other claimed elements or steps, wherein the metrology device is further configured for determining one or more measurements of one or more parameters of interest of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA C BRYANT/Examiner, Art Unit 2877